Citation Nr: 1047508	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for lipomas of the arms, legs, and 
abdominal walls.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from April 1959 to October 1962 
and from January 1963 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claims.

In January 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).

The issue of entitlement to service connection for scars 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for lipomas of the 
arms, legs, and abdominal walls is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, bilateral 
hearing loss had its onset during active service.

2.  Affording the Veteran the benefit of the doubt, tinnitus had 
its onset during active service.

3.  In December 1997, the RO denied the Veteran's claim for 
service connection for lipomas of the arms, legs, and abdominal 
walls.  The Veteran did not appeal.  

4.  Evidence relevant to the Veteran's claim for lipomas of the 
arms, legs, and abdominal walls received since the December 1997 
decision, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; is not cumulative or redundant of the 
evidence previously considered and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred as a result of the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

3.  The December 1997 RO decision denying the claim for service 
connection for lipomas of the arms, legs, and abdominal walls is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

4.  The evidence relevant to the claim for service connection for 
lipomas of the arms, legs, and abdominal walls received since the 
last final decision is new and material; thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan, 451 F.3d at 1331.  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds for 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 
(1993).

Post-service private medical treatment records show that the 
Veteran has been diagnosed as having bilateral hearing loss and 
tinnitus.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds 
that service connection is warranted for bilateral hearing loss 
and tinnitus.  

Service treatment records show that in a September 1965 
examination, the Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
5
LEFT
20
10
15
45
50

On separation examination in December 1966, the Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
35
LEFT
5
5
10
10
10

Post-service medical records show that the Veteran was afforded a 
VA examination in June 2005.  During the examination, the Veteran 
reported inservice noise exposure of weapons fire about ship, 
grenades, M-16s, and communication and electronics machinery.  He 
denied having recreational noise exposure.  He also reported that 
his bilateral tinnitus began while in Vietnam, which was high-
pitched and constant.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
75
80
80
LEFT
25
45
75
80
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 92 in the left ear.  Examination 
revealed Type B tympanogram with absent acoustic reflexes in the 
right ear and Type A tympanogram with absent acoustic reflexes in 
the left ear.  The Veteran was diagnosed as having bilateral 
sensorineural hearing loss, mild to severe in degree for the 
right ear and moderate to severe in degree for the left ear.  The 
examiner noted that the September 1965 examination revealed 
normal hearing in the right ear and moderate to moderately severe 
hearing loss in the left ear, which he found to be a temporary 
threshold shift as results from the discharge examination dated 
December 1966 revealed normal hearing acuity bilaterally with the 
exception of mild loss at 4K Hz in the right ear.  Therefore, the 
examiner opined that the Veteran's current hearing loss was less 
likely as not caused by military noise exposure.  Additionally, 
regarding the Veteran's tinnitus, the examiner stated as there 
was no documentation of treatment for tinnitus while in service, 
there was insufficient information to determine the etiology of 
the tinnitus without resort to mere speculation.  

In a June 2006 letter, the Veteran's private physician stated 
that he reviewed his medical records.  Examination of the Veteran 
that day showed bilateral moderate to severe sensorineural 
hearing loss that is substantially worse than his pre-Vietnam 
audiogram dated 1965.  The physician opined that it was more 
likely than not that the Veteran's hearing loss is due to 
inservice noise exposure and that the noise exposure and hearing 
loss resulted in the tinnitus he experiences today.  


In his substantive appeal dated June 2007, the Veteran stated 
that he was not provided hearing protection during service and 
while he was in Vietnam, he wore a radio constantly which 
continually hummed and blared.  He stated that his hearing became 
worse since active duty.

Under the benefit-of-the-doubt rule, for the Veteran to prevail, 
there need not be a preponderance of the evidence in his favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence must 
be against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the evidence set forth above, such a 
conclusion cannot be made in this case.  The June 2005 VA 
examiner provided a definitive opinion that the Veteran's hearing 
loss was less likely related to service and there was 
insufficient information to determine the etiology of his 
tinnitus.  However, during the examination, the Veteran stated 
that his tinnitus began during service.  Tinnitus is a condition 
where, under case law, lay observation has been found to be 
competent as to the presence of the disability; that is, tinnitus 
is capable of lay observation.  Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board also points out that in support of the 
opinion, the examiner referred to the Veteran's hearing being 
normal at separation.  However, 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley, 5 Vet. App. at 159.  

On the other hand, the Veteran's account of noise exposure 
without hearing protection during service is credible as are the 
Veteran's account of inservice and post-service observations of 
hearing problems and tinnitus.  The Veteran's credible account of 
inservice noise exposure is supported by his DD 214 showing that 
he was a radio operator.  In addition, it is apparent that the 
Veteran's private physician reviewed his medical records, 
including service treatment records, and provided a definitive 
opinion supported by rationale and citing to specific evidence in 
the file as support for his opinion.  Therefore, this opinion is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. at 
448-9.  In light of the foregoing, the evidence is deemed to be 
at least in relative equipoise.  Thus, service connection for 
bilateral hearing loss and tinnitus is warranted.  


II.  Claim to reopen

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's initial claim of service connection for lipomas of 
the arms, legs, and abdominal walls was denied in December 1997.  
The basis of the denial was that the evidence did not show 
lipomas of the arms, legs, and abdominal walls in service nor was 
it caused or aggravated by service, including herbicide exposure.  
After appropriate notice of this decision and of his appellate 
rights, the Veteran did not file a timely appeal and the decision 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

Following a careful review of the evidence of record, the Board 
finds that evidence has been submitted following the RO's final 
decision in December 1997 that is sufficient to reopen the 
Veteran's claim for service connection as it is "new" within 
the meaning of 38 C.F.R. § 3.156.  

This evidence includes a letter from the Veteran's private 
physician stating that it was highly likely that the Veteran's 
lipomas were the result of exposure to Agent Orange.  The Board 
further finds that this evidence is material as it raises a 
reasonable possibility of substantiating the claim since it 
pertains to the nexus between the claimed lipomas and service.  
As new and material evidence has been presented, the claim is 
reopened.  

III.  Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The duty to notify and assist has been met to the extent 
necessary to grant the claims for hearing loss and tinnitus and 
to reopen the claim for lipomas of the arms, legs, and abdominal 
walls.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, 
there is no prejudice to the Veteran in deciding his claims at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

New and material evidence having been received, the claim for 
service connection for lipomas of the arms, legs, and abdominal 
walls is reopened; the appeal is granted to this extent only.


REMAND

As noted above, new and material evidence has been received to 
reopen the claim for service connection for lipomas on the arms, 
legs, and abdominal walls.  After completing the necessary 
development, the claim must be readjudicated on a de novo basis.

Service treatment records show that the Veteran was diagnosed as 
having lipoma on the left thigh at separation.  In the early 
1990s, the Veteran was diagnosed and treated for multiple lipomas 
on the arms, legs, and abdomen.  In a June 2005 VA examination, 
the examiner opined that the inservice single left thigh lipoma 
was separate and distinct from the post-service diagnosed lipomas 
and that they were most likely due to age and natural occurrence.  
In a February 2006 rating decision, the Veteran was granted 
service connection for the left thigh lipoma and denied service 
connection for the multiple lipomas of the arms, legs, and 
abdomen.  In a letter dated June 2006, the Veteran's private 
physician stated that he felt strongly that the tumors were a 
result of the Veteran's service in Vietnam and as a result of 
being exposure to Agent Orange.  He stated that this was his 
medical opinion, although he was not an expert on Agent Orange.  
Although the private physician provided an opinion stating that 
the Veteran's lipomas are related to exposure to Agent Orange, no 
rationale was provided as support for this opinion.  See Prejean, 
13 Vet. App. at 448-9.  As the VA examiner did not address 
whether the Veteran's lipomas of the arms, legs, and abdominal 
walls were caused by herbicide exposure as raised by the private 
examiner, on remand, the Veteran should be afforded a VA 
examination to obtain a medical opinion as to whether his lipomas 
of the arms, legs, and abdominal walls are related to service, 
including whether they were caused by exposure to Agent Orange.  
Such an opinion is necessary for a determination on the merits of 
the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current nature 
and likely etiology of the Veteran's lipomas 
of the arms, legs, and abdominal walls.  The 
claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion 
of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as to the diagnosis, date of 
onset, and etiology of lipomas of the arms, 
legs, and abdominal walls.  The examiner 
should state whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that lipomas 
of the arms, legs, and abdominal walls had 
their onset during active service or are 
related to any in-service disease or injury, 
including from herbicide exposure.

A detailed rationale for any opinion 
expressed should be provided.

2.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim on appeal remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


